                           LIQUIDATING TRUST AGREEMENT

        This LIQUIDATING TRUST AGREEMENT (the “Agreement” or “Liquidating Trust
Agreement”) is made and entered into, as of February ___, 2020, by and among Durr Mechanical
Construction, Inc. (the “Debtor”), the undersigned Secured Parties (as defined in the Plan
hereinafter defined), and Kenneth A. Durr (the “Liquidating Trustee”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the Plan.

                                            RECITALS

       WHEREAS, on December 7, 2018, the Debtor filed a voluntary petition for relief under
Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), under case
number 18-13968-SMB; and

       WHEREAS, on or about November 26, 2019, the Debtor filed its First Amended Plan of
Liquidation in the Bankruptcy Case (as amended or modified from time to time, the “Plan”); and

        WHEREAS, by Order dated February ___ 2020, the Bankruptcy Court confirmed the
Plan; and

        WHEREAS, under the terms of the Plan, all cash and other property of the Debtor as of
the Effective Date of the Plan will be transferred to and held by the Liquidating Trust created
under the Plan confirmed by the Bankruptcy Court so that, among other things: (i) the Trust
Assets (defined below) can be pursued and/or disposed of in an orderly and expeditious manner;
(ii) objections to Claims can be pursued, and Disputed Claims can be resolved; and (iii)
distributions can be made to the beneficiaries of the Liquidating Trust in accordance with the
Plan; and

       WHEREAS, this Liquidating Trust is established under and pursuant to the Plan which
provides for the appointment of the Liquidating Trustee to administer the Liquidating Trust for
the benefit of creditors of the Debtor, and to provide administrative services relating to the
implementation of the Plan; and

        WHEREAS, the Liquidating Trustee has agreed to serve as such upon the terms and
subject to the conditions set forth in this Liquidating Trust Agreement.

       NOW, THEREFORE, in accordance with the Plan and in consideration of the promises
and of the mutual covenants and agreements contained herein, the parties hereto agree as
follows:

                                  DECLARATION OF TRUST

        Effective as of the Effective Date, the Debtor hereby absolutely assigns to the Liquidating
Trust, and to its successors in trust, and its successors and assigns, all right, title and interest of
the Debtor in and to the Trust Assets (as defined below);




                                                   1
       TO HAVE AND TO HOLD unto the Liquidating Trust and its successors in trust and its
successors and assigns forever;

        IN TRUST NEVERTHELESS upon the terms and subject to the conditions set forth
herein and for the benefit of the holders of Allowed Claims, as and to the extent provided in the
Plan, and for the performance of and compliance with the terms hereof and of the Plan;

        PROVIDED, HOWEVER, that upon termination of the Liquidating Trust in accordance
with Article V hereof, this Liquidating Trust Agreement shall cease, terminate and be of no
further force and effect; and

        IT IS HEREBY FURTHER COVENANTED AND DECLARED that the Trust Assets
are to be held and applied by the Liquidating Trustee upon the further covenants and terms and
subject to the conditions herein set forth.

I       NAME; PURPOSE; TRUST ASSETS

        1.1  Name of Trust. The trust created by this Liquidating Trust Agreement shall be
known as the “Durr Mechanical Liquidating Trust” or sometimes herein as the “Liquidating
Trust”.

        1.2     Transfer of Trust Assets. In accordance with the provisions of the Plan, on the
Effective Date, the Debtor and its Estate shall be deemed and by this Declaration of Trust do
hereby transfer, assign and convey to the beneficiaries of the Liquidating Trust any and all rights
and assets of the Debtor and/or its Estate (the “Trust Assets”), including, without limitation, (i)
cash and accounts, including, without limitation, any and all monies held in escrow or separate
segregated accounts during the pendency of the Chapter 11 Case, and (ii) interests, rights, claims
and/or causes of action, including without limitation, the Affirmative Claims, and defenses,
followed by a deemed transfer by such beneficiaries to the Liquidating Trust, to be held by the
Liquidating Trustee in trust for the holders, from time to time, of Allowed Claims as and to the
extent provided in the Plan (such holders collectively, the “Trust Beneficiaries”), on the terms
and subject to the conditions set forth herein and in the Plan.

        1.3    Purposes. The purposes of the Liquidating Trust are to hold and effectuate an
orderly disposition of the Trust Assets and to distribute or pay over the Trust Assets or proceeds
thereof in accordance with this Liquidating Trust Agreement and the Plan, with no objective or
authority to engage in any trade or business, except as consistent with the Plan and this
Liquidating Trust, to wind down the Debtor’s business.

        1.4     Acceptance by the Liquidating Trustee. The Liquidating Trustee is willing and
hereby accepts the appointment to serve as Liquidating Trustee pursuant to this Liquidating Trust
Agreement and the Plan and agrees to observe and perform all duties and obligations imposed
upon the Liquidating Trustee by this Liquidating Trust Agreement and under the Plan, including,
without limitation, to accept and hold and administer the Trust Assets and otherwise to carry out
the purpose of the Liquidating Trust in accordance with the terms and subject to the conditions
set forth herein.
         1.5     Further Assurances. The Debtor and any successors in interest will, on request of
the Liquidating Trustee, execute and deliver such further documents and perform such further
acts as may be reasonably necessary or proper to transfer to the Liquidating Trustee any portion
of the Trust Assets or to vest in the Trust the powers or property hereby conveyed. The Debtor,
for itself and its predecessors and successors, disclaims any right to any reversionary interest in
any of the Trust Assets.

        1.6    The Secured Parties. As provided in the Plan, certain secured creditors constitute
the Secured Parties, which have certain rights concerning cash collateral, and certain such
creditors have consultation rights concerning settlements of certain claims and/or causes of
action of the Estate. Such rights of the Secured Parties under the Plan continue in full force and
effect under this Liquidating Trust Agreement until such time as each such creditor’s secured
claim, to extent of the value of its collateral and pursuant to applicable law, is irrevocably paid in
full.

II     RIGHTS, POWERS AND DUTIES OF LIQUIDATING TRUSTEE

        2.1     General. As of the Effective Date, the Liquidating Trustee shall take possession
and charge of the Trust Assets and, subject to the provisions hereof and in the Plan, shall have
full right, power and discretion to manage the affairs of the Liquidating Trust. Except as
otherwise provided herein and in the Plan, the Liquidating Trustee shall have the right and power
to enter into any covenants or agreements binding the Liquidating Trust and in furtherance of the
purpose hereof and of the Plan and to execute, acknowledge and deliver any and all instruments
that are necessary or deemed by the Liquidating Trustee to be consistent with and advisable in
connection with the performance of his or her duties hereunder. On and after the Effective Date,
the Liquidating Trustee, shall have the power and responsibility to do all acts contemplated by
the Plan to be done by the Liquidating Trustee and all other acts that may be necessary or
appropriate in connection with the disposition of the Trust Assets and the distribution of the
proceeds thereof, as contemplated by the Plan, including, without limitation:

                (a)     Subject to the applicable provisions of and any limitations contained in the
Plan, to exercise all power and authority that may be or could have been exercised, commence all
proceedings that may be or could have been commenced and take all actions that may be or
could have been taken by the Debtor and/or any partners, members, officer, director or
shareholder of the Debtor with like effect as if authorized, exercised and taken by unanimous
action of such partners, members, officers, directors and shareholders; including, without
limitation, amendment of the certificates of incorporation and by-laws of the Debtor, the
dissolution of the Debtor and the assertion or waiver of the Debtor’s attorney/client privilege;

               (b)    To maintain escrows and other accounts, make Distributions and take
other actions consistent with the Plan and the implementation hereof, including the
establishment, re-evaluation, adjustment and maintenance of appropriate reserves, in the name of
the Debtor or the Liquidating Trustee, even in the event of the dissolution of the Debtor;

               (c)      In accordance with the provisions of the Plan, to collect and liquidate all
assets of the Estate transferred to the Liquidating Trust pursuant to the Plan and this Liquidating
Trust Agreement and administer the winding-up of the affairs of the Debtor including, but not
limited to, closing the Chapter 11 Case;

               (d)    To object to any Claims (Disputed or otherwise) and to defend,
compromise and/or settle any Claims prior to or following objection without the necessity of
approval of the Bankruptcy Court, and/or to seek Bankruptcy Court approval for any Claims
settlement, to the extent thought appropriate by the Liquidating Trustee or to the extent such
approval is required by prior order of the Bankruptcy Court;

               (e)     To make decisions without further Bankruptcy Court approval, regarding
the retention or engagement of professionals, employees and consultants by the Liquidating
Trust and to pay, from any reserves, as defined in Section 2.2 of is Liquidating Trust Agreement,
the charges incurred by the Liquidating Trust on or after the Effective Date for services of
professionals, disbursements, expenses or related support services relating to the winding down
of the Debtor and implementation of the Plan, without application to the Bankruptcy Court;

                (f)    To cause, on behalf of the Liquidating Trust, the Debtor and its estate, all
necessary tax returns and all other appropriate or necessary documents related to municipal,
State, Federal or other tax law to be prepared or filed timely;

              (g)    To make all Distributions to holders of Allowed Claims provided for or
contemplated by the Plan;

                (h)    To invest cash in accordance with section 345 of the Bankruptcy Code or
as otherwise permitted by a Final Order of the Bankruptcy Court and as deemed appropriate by
the Liquidating Trustee in accordance with the investment and deposit guidelines set forth in
Section 2.4 of this Liquidating Trust Agreement;

                (i)     To collect any accounts receivable or other claims and assets of the Debtor
or its Estate not otherwise disposed of pursuant to the Plan;

               (j)    To enter into any agreement or execute any document required by or
consistent with the Plan and perform all of the obligations of the Debtor or the Liquidating
Trustee thereunder;

               (k)    To abandon in any commercially reasonable manner, including
abandonment or donation to a charitable organization, any assets that the Liquidating Trustee
concludes are of no benefit to creditors of the Debtor or, at the conclusion of the Chapter 11
Case, are determined to be too impractical to distribute;

               (l)      To investigate, litigate, prosecute, defend and/or settle claims and/or
causes of action of the Estate, on behalf of the Liquidating Trust, including without limitation,
the Affirmative Claims, participate in or initiate any proceeding before the Bankruptcy Court or
any other court of appropriate jurisdiction, and participate as a party or otherwise in any
administrative, arbitrative or other non-judicial proceeding;
                 (m)    To borrow funds or pledge assets of the Liquidating Trust Estate in order
to facilitate and/or accomplish the purpose of the Liquidating Trust;

                (n)   To utilize Trust Assets to purchase or create and carry all appropriate
insurance policies and pay all insurance premiums and costs it deems necessary or advisable to
insure the acts and omissions of the Liquidating Trustee;

               (o)     To implement and/or enforce all provisions of the Plan;

               (p)     To maintain appropriate books and records (including financial books and
records);

               (q)     To pay fees incurred pursuant to 28 U.S.C. § 1930(a)(6) and to file with
the Bankruptcy Court and serve on the United States Trustee quarterly financial reports until
such time as such reports are no longer required, a final decree is entered closing this case or the
case is converted or dismissed, or the Bankruptcy Court orders otherwise;

              (r)     To do all other acts or things consistent with the provisions of the Plan that
the Liquidating Trustee deems reasonably necessary or desirable with respect to implementing
the Plan.

Other than the obligations of the Liquidating Trustee enumerated or referred to herein or under
the Plan, the Liquidating Trustee shall have no duties or obligations of any kind or nature
respecting the implementation and administration of the Plan or this Liquidating Trust
Agreement.

        2.2     Costs. On and after the Effective Date, the Liquidating Trustee shall reserve cash
reserves from the Trust Assets to be held in a Liquidating Trust wind-down fund or reserved, to
the extent a distribution will be made, from time to time, to each class of claims as set forth
under the Plan, for payment of Disputed Claims and Claims having priority under the
Bankruptcy Code. The reserve(s) shall be used to pay amounts due to the Liquidating Trustee
pursuant to Section 2.7 hereof and the fees and expenses of any counsel, accountant, consultant
or other advisor or agent retained, or to be retained, by the Liquidating Trustee pursuant to this
Liquidating Trust Agreement as well as other expenses related to the liquidation or recovery of
trust assets. In the event that amounts held in reserve, together with proceeds of any disposition
of Trust Assets available for such purpose, are insufficient to make payments as provided in this
Section 2.2, the Liquidating Trustee shall, unless reserves sufficient for such purpose have
otherwise been made available from any other sources including other accounts of the
Liquidating Trust, have no obligation to make such payments.

       2.3      Distributions. Pursuant to the Plan, the Liquidating Trustee shall record and
account for all proceeds received upon any disposition of Trust Assets (after deduction therefrom
of appropriate reserves as provided herein and in the Plan) for distribution in accordance with the
provisions of the Plan and this Liquidating Trust Agreement.

       2.4    Limitations on Investment Powers of Liquidating Trustee. Funds in the
Liquidating Trust shall be invested in demand and time deposits in banks or other savings
institutions, or in other temporary, liquid investments, such as Treasury bills, consistent with the
liquidity needs of the Liquidating Trust as determined by the Liquidating Trustee, and need not
be invested in accordance with section 345 of the Bankruptcy Code unless the Bankruptcy Court
otherwise requires.

       2.5     Liability of Liquidating Trustee.

               (a)     Standard of Care. Except in the case of bad faith, willful misconduct,
reckless disregard of duty, criminal conduct, gross negligence, fraud or self-dealing, or with
respect to malpractice in the case of an attorney professional (as required under Rule 1.8(h)(1) of
the New York State Rules of Professional Conduct), the Liquidating Trustee shall not be liable
for any loss or damage by reason of any action taken or omitted by it pursuant to the discretion,
powers and authority conferred, or in good faith believed by the Liquidating Trustee to be
conferred, on the Liquidating Trustee by this Liquidating Trust Agreement or the Plan.

               (b)    No Liability for Acts of Predecessors. No successor Liquidating Trustee
shall be in any way responsible for the acts or omissions of any Liquidating Trustee in office
prior to the date on which such successor becomes the Liquidating Trustee, unless a successor
Liquidating Trustee expressly assumes such responsibility.

               (c)     No Implied Obligations. Subject to Section 1.4 hereof, the Liquidating
Trustee shall not be liable except for the performance of such duties and obligations as are
specifically set forth herein, and no implied covenants or obligations shall be read into this
Liquidating Trust Agreement against the Liquidating Trustee.

                (d)     No Liability for Good Faith Error of Judgment. The Liquidating Trustee
shall not be liable for any error of judgment made in good faith, unless it shall be proved that the
Liquidating Trustee was grossly negligent in ascertaining the pertinent facts.

                (e)    Reliance by Liquidating Trustee on Documents or Advice of Counsel or
Other Persons. Except as otherwise provided herein, the Liquidating Trustee may rely and shall
be protected in acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order or other paper or document believed by the Liquidating Trustee to
be genuine and to have been signed or presented by the proper party or parties. The Liquidating
Trustee also may engage and consult with legal counsel for the Liquidating Trust and other
agents and advisors and shall not be liable for any action taken or suffered by the Liquidating
Trustee in reliance upon the advice of such counsel, agents or advisors. The Liquidating Trustee
shall have the right at any time to seek instructions from the Bankruptcy Court concerning the
administration or disposition of the Trust Assets.

                (f)    No Personal Obligation for Trust Liabilities. Persons dealing with the
Liquidating Trustee, or seeking to assert claims against the Debtor, shall look only to the Trust
Assets to satisfy any liability incurred by the Liquidating Trustee to any such Person in carrying
out the terms of this Liquidating Trust Agreement, and the Liquidating Trustee shall have no
personal, individual obligation to satisfy any such liability.
        2.6    Selection of Agents. The Liquidating Trustee may engage any employee of the
Debtor or other persons, and also may engage or retain brokers, banks, custodians, investment
and financial advisors, attorneys (including existing counsel to the Debtor), accountants
(including existing accountants for the Debtor) and other advisors and agents, in each case
without Bankruptcy Court approval. The Liquidating Trustee may pay the salaries, fees and
expenses of such persons from amounts held in reserve, or, if such amounts are insufficient
therefor, out of the Trust Assets or proceeds thereof. In addition, the parties acknowledge that
Trust Assets may be advanced to satisfy such salaries, fees and expenses. The Liquidating
Trustee shall not be liable for any loss to the Liquidating Trust or any person interested therein
by reason of any mistake or default of any such Person referred to in this Section 2.6 selected by
the Liquidating Trustee in good faith and without either gross negligence or intentional
malfeasance.

       2.7     Liquidating Trustee’s Compensation, Indemnification and Reimbursement.

               (a)    As compensation for services in the administration of this Liquidating
Trust, the Liquidating Trustee shall be compensated as specified in an approved budget as
authorized by the Cash Collateral Order (and as set forth therein, which such use of cash
collateral may be extended in writing by the parties without further Order of the Court). The
Liquidating Trustee shall also be reimbursed for all documented actual, reasonable and necessary
out-of-pocket expenses incurred in the performance of its duties hereunder.

               (b)     In addition, the Liquidating Trustee shall be indemnified by and receive
reimbursement from the Trust Assets against and from any and all loss, liability, expense
(including attorneys’ fees) or damage which the Liquidating Trustee incurs or sustains, in good
faith and without either gross negligence or intentional malfeasance, acting as Liquidating
Trustee under or in connection with this Liquidating Trust Agreement.

                (c)     It is anticipated and intended that the Liquidating Trustee devote his or her
attention to the prompt and orderly administration of the Liquidating Trust and Plan. If the
Liquidating Trustee determines that the Liquidating Trustee is able to fulfill his obligations under
this Liquidating Trust Agreement and the Plan by devoting a portion of each work-day or work-
week to performing the services set forth herein, the Liquidating Trustee may be retained only on
a part-time basis with such terms to be agreed upon and such compensation as set forth in an
approved budget as authorized by the Cash Collateral Order (and as set forth therein, which such
use of cash collateral may be extended in writing by the parties without further Order of the
Court). The Liquidating Trustee may accept employment elsewhere during any period of part-
time services, provided such additional employment does not result in a conflict of interest with
his obligations hereunder. The Liquidating Trustee may provide thirty (30) days’ prior written
notice to the Secured Parties that the Liquidating Trustee’s full-time engagement hereunder is no
longer required, whereupon the parties agree to in good faith negotiate satisfactory part time
engagement terms. If within the notice period the Secured Parties and the Liquidating Trustee
cannot agree on such terms, either may opt to terminate the Liquidating Trustee’s engagement as
of thirty (30) additional days after the expiration of the notice period, or when the appointment of
a successor Liquidating Trustee becomes effective.
                (d)    The Liquidating Trustee is hereby authorized to obtain all reasonable
insurance coverage for himself, his agents, representatives, employees or independent
contractors, including, without limitation, coverage with respect to the liabilities, duties and
obligations of the Liquidating Trustee and his agents, representatives, employees or independent
contractors under the Plan and this Liquidating Trust Agreement.

       2.8     Tax Treatment and Obligation to File Returns.

                (a)    It is intended that the Liquidating Trust qualify as a grantor trust for
federal income tax purposes, all of the interests which are owned by the Trust Beneficiaries, such
that all items of income, gain, loss, deduction and credit will be included in the income of the
Trust Beneficiaries as if such items had been recognized directly by the Trust Beneficiaries in the
proportions in which they own beneficial interests in the Liquidating Trust.

                (b)     The Liquidating Trustee shall comply with all tax reporting requirements
and, in connection therewith, the Liquidating Trustee may require Trust Beneficiaries to provide
certain tax information, including, but not limited to, tax identification numbers, as a condition to
receipt of distributions, including, without limitation, filing returns for the Liquidating Trust as a
grantor trust pursuant to Treasury Regulation § 1.6714(a).

       2.9     Tax Provisions.

               (a)     Income Tax Status.

                      (i)    The Liquidating Trust is created for the purpose of liquidating the
       Trust Assets in accordance with Treasury Regulation Section 301.7701-4(d) and making
       distributions to holders of Allowed Claims. The Liquidating Trust is not otherwise
       authorized to engage in any trade or business, except as set forth herein and the Plan.

                       (ii)   Under the guidelines set forth in Revenue Procedure 94-95, I.R.B.
       1994-20.12 and § 1.671-4(a) of the Income Tax Regulations, the Liquidating Trustee will
       file returns for the Liquidating Trust as a grantor trust. As described more fully in the
       Plan and Disclosure Statement, the transfer of the Trust Assets will be treated for tax
       purposes as a transfer to the Trust Beneficiaries, followed by a deemed transfer from such
       Trust Beneficiaries to the Liquidating Trust.

                      (iii) In accordance with the provisions of Section 6012(b)(3) of the
       Internal Revenue Code of 1986, as amended, the Liquidating Trustee shall cause to be
       prepared, at the cost and expense of the Liquidating Trust, the corporate income tax
       returns (Federal, state and local) that the Debtor is required to file (to the extent such
       returns have not already been filed by the Effective Date). The Liquidating Trustee shall
       timely file each such tax return with the appropriate taxing authority and shall pay out of
       the Trust Assets all taxes due with respect to the period covered by each such tax return.
       The Debtor hereby agrees to furnish to the Liquidating Trustee all information required
       by the Liquidating Trustee, and generally to cooperate with the Liquidating Trustee, so as
       to enable the Liquidating Trustee to accurately and timely prepare such tax returns.
                 (b)     Withholding. The Liquidating Trustee may withhold from the amount
distributable from the Liquidating Trust at any time to any Trust Beneficiary such sum or sums
as may be sufficient to pay any tax or taxes or other charge or charges which have been or may
be imposed on such Trust Beneficiary or upon the Liquidating Trust with respect to the amount
distributable or to be distributed under the income tax laws of the United States or of any state or
political subdivision or entity by reason of any distribution provided for by any law, regulation,
rule, ruling, directive, or other governmental requirement.

               (c)    Tax Identification Numbers. The Liquidating Trustee may require any
Trust Beneficiary to furnish to the Liquidating Trustee its Employer or Taxpayer Identification
Number as assigned by the Internal Revenue Service and the Liquidating Trustee may condition
any distribution to any Trust Beneficiary upon receipt of such identification number. If after
reasonable inquiry, any Trust Beneficiary fails to provide such identification number to the
Liquidating Trustee, the Liquidating Trustee shall deem such Trust Beneficiary’s claim as
disallowed and no distribution shall be made on account of such Trust Beneficiary’s claim until
such time as the applicable identification number has been provided to the Liquidating Trustee.
This provision is expressly subject to Article XIII of the Plan, and as such, after such time as
specified in the Plan, such distribution shall revert back to the Trust to be distributed in
accordance with the Plan.

       2.10 Conflicting Claims.        If the Liquidating Trustee becomes aware of any
disagreement or conflicting claims with respect to the Trust Assets, or in good faith has any
doubts as to any action that should be taken under this Liquidating Trust Agreement, the
Liquidating Trustee may take any or all of the following actions as reasonably appropriate:

                     (i)     to the extent of such disagreement or conflict, or to the extent
       deemed by the Liquidating Trustee necessary or appropriate in light of such disagreement
       or conflict, withhold or stop all further performance under this Liquidating Trust
       Agreement with respect to the matter of such dispute (except, in all cases, the safekeeping
       of the Trust Assets) until the Liquidating Trustee is reasonably satisfied that such
       disagreement or conflicting claims have been fully resolved; or

                       (ii)    file a suit in interpleader or in the nature of interpleader in the
       Bankruptcy Court (or any other court of competent jurisdiction) and obtain an order
       requiring all Persons involved to litigate in the Bankruptcy Court their respective claims
       arising out of or in connection with this Liquidating Trust Agreement; or

                      (iii) file any other appropriate motion for relief in the Bankruptcy Court
       (or any other court of competent jurisdiction).

        2.11 Records of Liquidating Trustee. The Liquidating Trustee shall maintain accurate
records of receipts and disbursements and other activity of the Liquidating Trust, and duly
authorized representatives of the Secured Parties shall have reasonable access to the records of
the Liquidating Trust. The books and records maintained by the Liquidating Trustee, as well as
any and all other books and records of the Debtor, may be disposed of by the Liquidating Trustee
at such time as the Liquidating Trustee determines that the continued possession or maintenance
of such books and records is no longer necessary for the benefit of the Liquidating Trust or its
beneficiaries, or upon the termination of the Liquidating Trust, provided that at least (30) thirty
days’ notice of the intention to dispose of such books and records has been provided to the
Secured Parties, and to all persons entitled to notice under the Plan.

III    RIGHTS, POWERS AND DUTIES OF BENEFICIARIES.

        3.1     Interests of Beneficiaries. The Trust Beneficiaries shall have beneficial interests
in the Trust Assets as provided in the Plan. The Trust Beneficiaries’ proportionate interests in
the Trust Assets as thus determined shall be transferable, subject, as applicable, to Bankruptcy
Rule 3001(e) and any other provision of law, but shall not be binding on the Trustee unless and
until the transfer has been accepted by the Liquidating Trustee.

        3.2     Interests Beneficial Only. The ownership of a beneficial interest hereunder shall
not entitle any Trust Beneficiary to any title in or to the Trust Assets as such (which title shall be
vested in the Liquidating Trustee) or to any right to call for a partition or division of Trust Assets
or to require an accounting.

IV     AMENDMENT OF TRUST OR CHANGE IN TRUSTEE.

        4.1     Resignation of the Liquidating Trustee. The Liquidating Trustee may resign by an
instrument in writing signed by the Liquidating Trustee and filed with the Bankruptcy Court
upon not less than ninety (90) days’ prior notice to the Secured Parties, provided that the
Liquidating Trustee shall continue to serve as such after his resignation for thirty (30) days or, if
longer, until the time when appointment of his successor shall become effective in accordance
with Section 4.3 hereof, or as otherwise agreed with the Secured Parties.

       4.2     Removal of the Liquidating Trustee. One or more of the Secured Parties may
remove the Liquidating Trustee for cause at any time upon application and Order of the Court.
Such removal shall be effective as set forth in the Order of the Court. For the purposes of this
Liquidating Trust Agreement, “cause” shall mean (a) the willful and continued refusal by the
Liquidating Trustee to perform his duties as set forth herein; (b) gross negligence, gross
misconduct, fraud, embezzlement or theft; or (c) such other cause as determined by the Court.

        4.3      Appointment of Successor Liquidating Trustee. In the event of the death,
resignation, termination, incompetence or removal of the Liquidating Trustee, the Secured
Parties may appoint a successor Liquidating Trustee without the approval of the Bankruptcy
Court, or by application and Order of the Court, which the parties acknowledge shall retain
jurisdiction to resolve any disputes in connection with the service of the Liquidating Trustee or
his successor. In the case of the resignation of the Liquidating Trustee, the Liquidating Trustee
may appoint a successor Liquidating Trustee in consultation with the Secured Parties. If the
Liquidating Trustee and/or the Secured Parties, as applicable, fail to appoint a successor
Liquidating Trustee within 30 days of the occurrence of a vacancy, any Trust Beneficiary, the
Debtor (if still existing), or the outgoing Liquidating Trustee may petition the Bankruptcy Court
for such appointment. Every successor Liquidating Trustee appointed hereunder shall execute,
acknowledge and deliver to the Bankruptcy Court and to the predecessor Liquidating Trustee (if
practicable) an instrument accepting such appointment and the terms and provisions of this
Liquidating Trust Agreement, and thereupon such successor Liquidating Trustee, without any
further act, deed or conveyance, shall become vested with all the rights, powers and duties of the
retiring Liquidating Trustee.

       4.4      Continuity. Unless otherwise ordered by the Bankruptcy Court, the death,
resignation, incompetence or removal of the Liquidating Trustee shall not operate to terminate or
to remove any existing agency created pursuant to the terms of this Liquidating Trust Agreement
or invalidate any action theretofore taken by the Liquidating Trustee. In the event of the
resignation or removal of the Liquidating Trustee, the Liquidating Trustee shall promptly
execute and deliver such documents, instruments, final reports, and other writings as may be
reasonably requested from time to time by the Bankruptcy Court, the CP’s or the successor
Liquidating Trustee.

        4.5   Amendment of Agreement. This Liquidating Trust Agreement may be amended,
modified, terminated, revoked or altered only upon (i) agreement of the Liquidating Trustee and
the Secured Parties, or (ii) if no agreement has been reached between the foregoing, upon Order
of the Bankruptcy Court.

V      TERMINATION OF TRUST

         The Liquidating Trust shall terminate upon the earliest to occur of (a) the fulfillment of
the Liquidating Trust’s purpose by the Liquidating of all of the Trust Assets and the distribution
of the proceeds of the Liquidating Trust thereof in accordance with the Plan; or (b) the third
anniversary of the creation of the Liquidating Trust (the “Termination Date”). Reasonable
efforts shall be made to see to it that the Termination Date shall be no later than the time
reasonably necessary to accomplish the Liquidating Trust’s purpose of Liquidating assets and
satisfying liabilities under the Plan. Notwithstanding the foregoing, however, if warranted by the
facts and circumstances, upon proper notice to interested parties who have requested such notice
and with an explanation of why the extension is necessary to accomplish the purpose of the
Liquidating Trust, the term of the Liquidating Trust may be extended for a finite term based
upon such particular facts and circumstances, by Order of the Court, upon application or motion
of the Liquidating Trustee filed within the six (6) month period prior to the expiration of the
initial or extended term.

VI     RETENTION OF JURISDICTION

       Subject to the following sentence, the Bankruptcy Court shall have exclusive jurisdiction
over the Liquidating Trust, the Liquidating Trustee and the Trust Assets as provided in the Plan,
including the determination of all controversies and disputes arising under or in connection with
the Liquidating Trust or this Liquidating Trust Agreement. However, if the Bankruptcy Court
abstains or declines to exercise such jurisdiction or is without jurisdiction under applicable law,
any other court of competent jurisdiction may adjudicate any such matter. All Trust
Beneficiaries consent to the jurisdiction of the U.S. District Court for the Southern District of
New York and the state courts sitting in New York, New York over all disputes related to this
Liquidating Trust Agreement.
VII    MISCELLANEOUS

      7.1     Applicable Law. The Liquidating Trust created by this Liquidating Trust
Agreement shall be construed in accordance with and governed by the laws of the State of New
York without giving effect to principles of conflict of laws, but subject to any applicable federal
law.

        7.2    Waiver. No failure or delay of any party to exercise any right or remedy pursuant
to this Liquidating Trust Agreement shall affect such right or remedy or constitute a waiver
thereof.

        7.3     Relationship Created. Nothing contained herein shall be construed to constitute
any relationship created by this Liquidating Trust Agreement as an association, partnership or
joint venture of any kind.

        7.4     Interpretation. Section and paragraph headings contained in this Liquidating
Trust Agreement are for convenience of reference only and shall not affect the meaning or
interpretation of any provision hereof.

        7.5     Savings Clause. If any clause or provision of this Liquidating Trust Agreement
shall for any reason be held invalid or unenforceable by the Bankruptcy Court, such invalidity or
unenforceability shall not affect any other clause or provision hereof, but this Liquidating Trust
Agreement shall be construed, insofar as reasonable to effectuate the purpose hereof, as if such
invalid or unenforceable provision had never been contained herein.

        7.6    Entire Agreement. This Liquidating Trust Agreement and the Plan constitute the
entire agreement by and among the parties and there are no representations, warranties,
covenants or obligations with respect to the subject matter hereof except as set forth herein or
therein. This Liquidating Trust Agreement together with the Plan supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions, written or oral, of
the parties hereto, relating to such subject matter. Except as otherwise authorized by the
Bankruptcy Court or specifically provided in this Liquidating Trust Agreement or in the Plan,
nothing in this Liquidating Trust Agreement is intended or shall be construed to confer upon or
to give any Person other than the parties hereto and the Trust Beneficiaries any rights or
remedies under or by reason of this Liquidating Trust Agreement.

        7.7     Counterparts. This Liquidating Trust Agreement may be executed by facsimile or
electronic transmission and in counterparts, each of which when so executed and delivered shall
be an original document, but all of which counterparts shall together constitute one and the same
instrument.
       7.8    Notices.

               (a)  All notices, requests or other communications required or permitted to be
made in accordance with this Liquidating Trust Agreement shall be in writing and shall be
deemed given five business days after first-class mailing, or one business day after sending by
overnight courier:




                     (i)     if to the Liquidating Trustee:

                             Kenneth A. Durr
                             40 Spring Brook Road
                             Morristown, New Jersey 07960


                     (ii)    if to the Debtor or the Trustee:

                             LaMonica Herbst & Maniscalco, LLP
                             Attorneys for the Debtor and the Trustee
                             3305 Jerusalem Avenue
                             Wantagh, New York 11793
                             Attn: Adam P. Wofse, Esq.
                             Tel.: (516) 826-6500


                     (iii)   If to the Secured Parties:
                             HSBC Bank USA, National Association
                             c/o Counsel
                             PHILLIPS LYTLE LLP
                             Attn: Nickolas Karavolas, Esq.
                             340 Madison Avenue, 17th Floor
                             New York, New York 10173
                             Tel.: (212) 759-4888


                             Valley National Bank
                             c/o Counsel
                             WINDELS MARX LANE & MITTENDORF, LLP
                             Attn: Alan Nisselson, Esq.
                             156 West 56th Street
                             New York, New York 10019
                             Tel.: (212) 239-1000
                             United States of America
                             c/o Counsel
                             GEOFFREY S. BERMAN
                             United States Attorney for the
                             Southern District of New York
                             Attn: Rachael L. Doud
                             Assistant United States Attorney
                             86 Chambers Street, 3rd Floor
                             New York, New York 10007
                             Tel.: (212) 637-3274


                             Zurich American Insurance Company
                             c/o Counsel
                             TORRE LENTZ GAMELL GARY & RITTMASTER, LLP
                             Attn: Mark S. Gamell, Esq.
                             100 Jericho Quadrangle, Suite 309
                             Jericho, New York 11753-2702
                             Telephone No.: (516) 240-8900

                     (iv)    if to any Trust Beneficiary, to such address as such Trust
       Beneficiary shall have furnished to the Debtor in writing prior to the Effective Date.

               (b)    Any Person may change the address at which it is to receive notices under
this Liquidating Trust Agreement by furnishing written notice to the Liquidating Trustee in the
same manner as above.

        7.9    Effective Date. This Liquidating Trust Agreement shall become effective as of
the Effective Date.

        7.10 Successors and Assigns. This Liquidating Trust Agreement shall be binding upon
each of the parties hereto and their respective successors and assigns and shall inure to the
benefit of the parties, the Trust Beneficiaries and, subject to the provisions hereof, their
respective successors and assigns.

       7.11 Conflict with the Plan. In the event of any conflict between the terms of this
Liquidating Trust Agreement and the Plan, the terms of this Liquidating Trust Agreement shall
govern.

       IN WITNESS WHEREOF the undersigned have caused this Liquidating Trust
Agreement to be executed as of the day and year first above written.

                             DURR MECHANICAL CONSTRUCTION, INC., Debtor

                             By: __________________________
                                 Kenneth A. Durr, President


                             DURR MECHANICAL LIQUIDATING TRUST

                             By: __________________________
                                 Kenneth A. Durr, Liquidating Trustee


                             PHILLIPS LYTLE LLP
                             Counsel to HSBC Bank USA, National Association

                             By:
                                   Nickolas Karavolas, Esq.
                                   340 Madison Avenue, 17th Floor
                                   New York, New York 10173


                             WINDELS MARX LANE & MITTENDORF, LLP
                             Counsel to Valley National Bank

                             By:
                                   Alan Nisselson, Esq.
                                   156 West 56th Street
                                   New York, New York 10019


                             GEOFFREY S. BERMAN
                             United States Attorney for the
                             Southern District of New York
                             Counsel for the United States of America

                             By:
                                   Rachael L. Doud
                                   Assistant United States Attorney
                                   86 Chambers Street, 3rd Floor
                                   New York, New York 10007


                             TORRE LENTZ GAMELL GARY & RITTMASTER, LLP
                             Counsel to Zurich American Insurance Company
By:
      Mark S. Gamell, Esq.
      100 Jericho Quadrangle, Suite 309
      Jericho, New York 11753-2702
